Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The reply filed on 02/25/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):

An election has not been made for each of the species A-D identified in paragraph 13 of the Requirement for Restriction/Election dated 12/03/2021, reproduced below:

13.	This application contains subject matter directed to patentably distinct species:
A	Species of end plug and configuration for sealing the fill-hole:
(A1) Figs. 3A, 5 (end plug without a pin; see the specification at [0044], [0097], and [0092]-[0093])
(A2) Figs. 3B, 7A (end plug having a mirrored frustum with a pin; see [0045], [0051], [0094], [0100])
(A3) Fig. 3C (end plug having a tapered upper section and a uniform lower section with a pin; see [0046] and [0095])
(A4) Fig. 7B (end plug having a tapered shape with a pin; see [0052] and [00101])
(A5) Fig. 7C (end plug having a wide top opening and a narrow bottom opening with a pin; see [0053] and [00102])
(A6) Fig. 7D (end plug having a narrow top opening and a wide bottom opening with a pin; see [0054] and [00103])

B	Species of insert:
(B1) Figs. 10A-B and 12A-B (see [0057]-[0058], [0061]-[0062], [00108], and [00111])
(B2) Figs. 11A-B and 13A-B (see [0059]-[0060], [0063]-[0064], [00109], and [00112])

C	Species of inner chamber:
(C1) Fig. 19 (see [0070] and [00119])
(C2) Fig. 20 (see [0071] and [00120])

D	Species of furnace system configuration/process:
(D1) Fig. 21 (see [0072] and [00121])
(D2) Fig. 22 (see [0073] and [00122])

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record. Moreover, Applicant sets forth in paragraph [0126] of the specification that said species/embodiments are not limited in scope of any invention or what may be claimed.

As indicated in paragraphs 14 and 16 of the Requirement for Restriction/Election, Applicant is required to (i) elect a single species from each of species A, B, C, and D (i.e., elect one of A1, A2, A3, A4, A5, or A6 and elect one of B1 or B2 and elect one of C1 or C2 and elect one of D1 or D2) and (ii) identify the claims encompassing the elected species.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646